Case 2:18-cv-01830-MWF-JPR Document 73 Filed 01/16/19 Page 1 of 3 Page ID #:771




 1   Marc J. Randazza, CA Bar No. 269535
     Alex J. Shepard, CA Bar No. 295058
 2   RANDAZZA LEGAL GROUP, PLLC
     2764 Lake Sahara Drive, Suite 109
 3   Las Vegas, Nevada 89117
     Telephone: 702-420-2001
 4
     ecf@randazza.com
 5
     Attorneys for Defendants,
 6   Infowars, LLC and Free Speech Systems, LLC

 7
                    IN THE UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   MATT FURIE,                                  Case No. 2:18-cv-01830-MWF-JPR

11                 Plaintiff,                     NOTICE OF LODGING
                                                  PROPOSED ORDER ON
12          vs.                                   DEFENDANTS’ MOTION TO
                                                  MODIFY SCHEDULING ORDER
13
     INFOWARS, LLC; FREE SPEECH
14   SYSTEMS, LLC,                                Date: February 11, 2019
                                                  Time: 10:00 a.m.
15                 Defendants.                    Hon. Michael W. Fitzgerald

16                                                Case Filed: March 5, 2018
                                                  Trial Date: July 16, 2019
17

18

19

20

21

22

23                                          -1-
                           Notice of Lodging Proposed Order on
24                     Defendants’ Motion to Modify Scheduling Order
25                               2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 73 Filed 01/16/19 Page 2 of 3 Page ID #:772




 1         Defendants Free Speech Systems, LLC and Infowars, LLC hereby provide notice

 2   that they are lodging with the Court a proposed order granting Defendants’ Motion to

 3   Modify Scheduling Order (Doc. No. 71), submitted as an attachment to this filing.

 4

 5

 6   Dated: January 16, 2019                Respectfully submitted,

 7
                                            RANDAZZA LEGAL GROUP, PLLC
 8
                                            /s/ Alex J. Shepard
 9                                          Marc J. Randazza
                                            Alex J. Shepard
10                                          2764 Lake Sahara Drive, Suite 109
                                            Las Vegas, NV 89117
11

12                                          Attorneys for Defendants,
                                            Infowars, LLC and
13                                          Free Speech Systems, LLC

14

15

16

17

18

19

20

21

22

23                                          -2-
                           Notice of Lodging Proposed Order on
24                     Defendants’ Motion to Modify Scheduling Order
25                               2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 73 Filed 01/16/19 Page 3 of 3 Page ID #:773




 1                                                    Case No. 2:18-cv-01830-MWF-JPR
                              CERTIFICATE OF SERVICE
 2
           I HEREBY CERTIFY that on January 16, 2019, I electronically filed the
 3
     foregoing document with the Clerk of the Court using CM/ECF. I further certify that
 4   a true and correct copy of the foregoing document is being served via transmission of
 5   Notice of Electronic Filing generated by CM/ECF.

 6                                                 Respectfully submitted,
 7                                                 s/
 8                                                 Employee,
                                                   Randazza Legal Group, PLLC
 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23                                          -3-
                           Notice of Lodging Proposed Order on
24                     Defendants’ Motion to Modify Scheduling Order
25                               2:18-cv-01830-MWF-JPR
